Citation Nr: 0613328	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  01-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 





INTRODUCTION

The veteran had active service from April 1965 to April 1968 
and from November 17, 1972 to December 22, 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2000 of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas.  This case was later transferred 
to the VA Regional Office (RO) in Waco, Texas.  The Board 
remanded this matter for additional development in September 
2003.  

 It appears that the issue on appeal is an original claim for 
service connection, and not an application to reopen a 
previously denied service connection claim.  It further 
appears that the RO deemed this claim as a claim to reopen 
because the veteran was denied service connection for a 
psychiatric disorder in an unappealed October 1976 rating 
decision.  

The October 1976 denial of the veteran's claim was based on 
the veteran's service between April 1965 and April 1968.  By 
contrast, this particular claim is based on the veteran's 
U.S. Coast Guard service between November 17, 1972 and 
December 22, 1972, of which the RO was unaware at the time of 
the October 1976 denial.  As the pending claim is based on 
this latter period of service, the claim is premised on an 
entirely different factual and legal framework.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

The Court of Appeals for Veterans Claims (Court) has held 
that a proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006).  

In this case, the RO did not provide VCAA notification to the 
veteran before the RO adjudicated his claim in January 2000 
because the VCAA had not yet been enacted.    

Accordingly, this case is remanded for the following actions:

1.  Appropriate notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives should be 
accomplished.    

2.  After notification, the RO should 
then readjudicate the issue on appeal in 
accordance with the Mayfield decision 
noted above.  

3.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




